 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY H. PITCHER,                                 No. 2:19-cv-0577 DB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    PLUMAS COUNTY JAIL, et al.,
15                       Defendants.
16

17           A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change. More than sixty-

20   three days have passed since the court order was returned by the postal service and plaintiff has

21   failed to notify the Court of a current address.

22           Accordingly, the Clerk of the Court IS HEREBY ORDERED to assign a district judge to

23   this case.

24           Further, IT IS RECOMMENDED that this action be dismissed without prejudice for

25   failure to prosecute. See Local Rule 183(b).

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 3   days after service of the objections. Plaintiff is advised that failure to file objections within the

 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: July 2, 2019

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/pitc0577.33a
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
